   Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 1 of 15 PageID #:249




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PAUL C. RUNZE,                                    )
                                                  )
               Plaintiff,                         )      No. 1:19-CV-07151
                                                  )
       v.                                         )
                                                  )      Judge Edmond E. Chang
MARRIOTT INTERNATIONAL INC.,                      )
SODEXO, INC.;                                     )
PROTEA HOTEL BY MARRIOTT                          )
ENTEBBE, PROTEA HOTELS                            )
UGANDA, LTD., and PROTEA HOTELS                   )
INTERNATIONAL, LTD.,                              )
                                                  )
               Defendants.                        )


                            MEMORANDUM OPINION AND ORDER

       Paul Runze brought this action against various hotel companies, alleging neg-

ligence maintenance of a stairway inside at the Protea Hotel, which is located in

Uganda.1 R.1-1, Compl.2 The Defendants are Marriott International, Inc.; Protea Ho-

tels Uganda Limited (Protea Uganda); and Protea Hotel (International) Limited (Pro-

tea International).3 The two Protea corporate entities seek dismissal from the case

(Counts 4 and 5 target them) for lack of personal jurisdiction. R. 12; Fed. R. Civ. P.

12(b)(2). Next, relying on the doctrine of forum non conveniens, the Defendants move




       1This Court has subject matter jurisdiction under 28 U.S.C. § 1332. This suit involves
a controversy between parties of diverse citizenship, and the relief sought exceeds $75,000.
       2Citations to the record are “R.” followed by the docket entry number and, if needed,

a page or paragraph number.
       3In their notice of removal, Defendants state that Protea Hotels Uganda Limited and

Protea Hotels (International) Limited were named incorrectly as “Protea Hotels Uganda,
Ltd.” and “Protea Hotels International, Ltd.” respectively. R. 1 at 1.
   Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 2 of 15 PageID #:250




to dismiss all of the claims because Uganda—not Chicago, not Illinois, and not even

the United States—is where the accident happened.4 R. 12. Lastly, Marriott and Pro-

tea International move to dismiss Counts 1 and 5 for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6). Id.

                                      I. Background

       For purposes of this motion, and unless otherwise noted, the Court accepts as

true the allegations in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). But

not many facts are needed to resolve the dismissal motion. Paul Runze, a citizen and

resident of Minnesota, tripped and fell on a stairway in the Protea Hotel in Entebbe,

Uganda. R. 1, Notice of Removal ¶ 8; Compl. at 2–3. Runze blames the accident on

the fact that the stairway was behind the reservation desk and the stairs were not

clearly marked. Id. at 3. Runze alleges that Marriott, Protea Uganda, and Protea

International owned, operated, and managed the Protea Hotel. Compl. at 2, ¶¶ 8–10.

As a result of tripping and falling on the stairway, Runze sustained bodily injuries

and suffered from mental anguish. Id. ¶¶ 3, 9, 11. Runze filed this lawsuit in state

court, but the Defendants removed the case to federal court, R. 1, and have now

moved to dismiss it, R. 12.




       4Count  2 is a negligence claim against Sodexo, Inc. Runze has agreed voluntarily to
dismiss Sodexo because that company did not own, operate, manage, or control the hotel at
any time. R. 1, Notice of Removal ¶ 14. Count 3 is a negligence claim against “Protea Hotel
by Marriott Entebbe.” But the Defendants contend this is merely the branded name of the
hotel at issue and not a separate legal entity. Id. at 13; R. 13, Defs.’ Mot. Dismiss at 1 n.1.
Runze does not respond to this contention, so Count 3 is dismissed as well.

                                              2
   Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 3 of 15 PageID #:251




                                   II. Legal Standard

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint should include “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the defendant fair

notice of what the ... claim is and the grounds upon which it rests.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (cleaned up).5 The Seventh

Circuit has explained that this rule “reflects a liberal notice pleading regime, which

is intended to focus litigation on the merits of a claim rather than on technicalities

that might keep plaintiffs out of court.” Brooks v. Ross, 578 F.3d 574, 580 (7th

Cir.2009) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)) (cleaned

up).

       “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief can be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). These allegations “must be enough to raise a right to relief above the specu-

lative level.” Twombly, 550 U.S. at 555. The allegations that are entitled to the as-

sumption of truth are those that are factual, rather than mere legal conclusions. Iq-

bal, 556 U.S. at 678–79.



       5This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).

                                              3
   Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 4 of 15 PageID #:252




       When a defendant challenges personal jurisdiction under Federal Rule of Civil

Procedure 12(b)(2), the burden is on the plaintiff to establish that personal jurisdic-

tion is proper, at least by a prima facie case. Purdue Research Found. v. Sanofi-

Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003) (explaining that plaintiffs gener-

ally need only make a prima facie case of personal jurisdiction). But if there are dis-

putes over facts that are necessary to decide the issue, then discovery might be au-

thorized and, if need be, an evidentiary hearing might be convened. Hyatt Int’l Corp.

v. Coco, 302 F.3d 707, 713 (7th Cir. 2002). If the district court holds an evidentiary

hearing to determine jurisdiction, a plaintiff must prove that personal jurisdiction

applies by a preponderance of the evidence. Purdue Research Found., 338 F.3d at 783.

This makes review of jurisdiction quite different from dismissal motions that chal-

lenge the merits, in which the Court “accepts all well-pleaded allegations in the com-

plaint as true.” Hyatt Int’l Corp., 302 F.3d at 713.

                                       II. Analysis

                               A. Personal Jurisdiction

       The two Protea corporate entities—Protea International and Protea Uganda

—contest this Court’s exercise of personal jurisdiction over them. Under the Federal

Rules of Civil Procedure, a district court generally may exercise personal jurisdiction

over a defendant who is subject to the jurisdiction of the state in which the district

court sits. Fed. R. Civ. P. 4(k)(1)(A). In Illinois, that means that a federal district court

“may exercise personal jurisdiction over [the Defendants] if it would be permitted to

do so under the Illinois long-arm statute.” uBid, Inc. v. GoDaddy Group, Inc., 623


                                             4
   Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 5 of 15 PageID #:253




F.3d 421, 425 (7th Cir. 2010). “Because Illinois permits personal jurisdiction if it

would be authorized by either the Illinois Constitution or the United States Consti-

tution, the state statutory and federal constitutional requirements merge.” Id. Mov-

ing on to the federal constitutional standard, then, under the Due Process Clause,

personal jurisdiction requires a defendant to have made “certain minimum contacts

with [the forum state] such that the maintenance of the suit does not offend tradi-

tional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326

U.S. 310, 316 (1945) (cleaned up).

      Personal jurisdiction can be either general or specific. A federal court may ex-

ercise general jurisdiction if the defendant’s contacts with the forum state are “so

continuous and systematic as to render them essentially at home” there. Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (cleaned up). That

is the broadest form of personal jurisdiction, because a defendant may be sued in the

home forum even if the lawsuit has zero relationship to the defendant’s contacts in

that home state. In contrast, “specific” jurisdiction only allows courts to hear lawsuits

in which the defendant’s contacts with the forum state specifically give rise to the

plaintiff’s claims. See Curry v. Revolution Labs., LLC, 949 F.3d 385, 395 (7th Cir.

2020). To make out a prima facie case of specific personal jurisdiction, a plaintiff must

adequately allege three elements: “(1) the defendant must have purposefully availed

himself of the privilege of conducting business in the forum state or purposefully di-

rected his activities at the state; (2) the alleged injury must have arisen from the

defendant’s forum-related activities; and (3) the exercise of jurisdiction must comport



                                           5
   Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 6 of 15 PageID #:254




with traditional notions of fair play and substantial justice.” Felland v. Clifton, 682

F.3d 665, 673 (7th Cir. 2012) (cleaned up) (citing Burger King Corp. v. Rudzewicz, 471

U.S. 462, 472 (1985); Int’l Shoe Co., 326 U.S. at 316).

      General jurisdiction does not apply. Neither Protea International nor Protea

Uganda are at home in Illinois nor maintain continuous and systematic contacts here.

It is not a close question. Protea Uganda submitted an affidavit from its Managing

Director, Stuart Cook. In it, Cook avers that Protea Uganda’s shares are registered

in Uganda, and that also is where the company’s headquarters and principal place of

business are located. R. 18-2, Mot. Dismiss, Exh. B, Cook Aff. ¶ 3. Protea Uganda also

avers (through Cook’s affidavit) that the company has no officers, directors, employ-

ees, real property, places of business, registered agents, bank accounts, or any other

assets in the United States, let alone Illinois. Id. ¶¶ 5–9.

      The same goes for Protea International. That company submitted the declara-

tion of one of its Directors, Paul Simmons. R. 18-3, Mot. Dismiss, Exh. C, Simmons

Decl. According to Simmons, Protea International is incorporated under the laws of

England and Wales. Id. ¶ 3. Like Protea Uganda, Protea International has no officers,

directors, employees, real property, place of business, telephone number, registered

agent, bank account, or any other assets in the United States. Id. ¶¶ 6–9.

      Runze does not rebut these statements other than to complain about the lack

of supporting documentation. R. 22, Pl. Resp. Br. at 12. But the Court would not ex-

pect that the companies would generate records, in the ordinary course of business,




                                            6
   Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 7 of 15 PageID #:255




that would state the negative statement that the companies have none of those con-

tacts with the United States (not to mention a specific state like Illinois). With public-

records databases, corporate-information databases, and other asset databases

widely available online, Runze should have been able to come up with a hint of some

connection to the United States if there was one. So there is no reason to doubt these

under-oath representations. Ultimately, Runze presents no facts to show that either

Protea Uganda or Protea Uganda has conducted any business in Illinois, let alone

business that is systematic and continuous. General jurisdiction does not apply here

over Protea Uganda or Protea International.

      The same conclusion applies to specific jurisdiction. Runze offers no reason to

think that his claims against Protea Uganda and Protea International arise out of

specific contacts of those companies with Illinois. Obviously, the accident did not hap-

pen here, and there is no other basis to connect the claims to Illinois. For example,

there is no basis to think that the Protea companies designed the stairway or its sign-

age here, or bought the stairway from a manufacturer or distributor here. Instead of

presenting those type of claim-specific connections, Runze simply contends that Mar-

riott’s contacts with Illinois confers something Runze calls “vicarious jurisdiction” to

Protea International and Protea Uganda on the notion that the companies are Mar-

riott’s agents. R. 22, Pl. Resp. at 12–15. But due process requires that each particular

defendant be subject to personal jurisdiction through its own contacts with the forum.

Rush v. Savchuk, 444 U.S. 320, 332 (1980). Mere affiliation between two entities does

not impute one company’s minimum contacts on the other. Cent. States, Se. & Sw.



                                            7
   Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 8 of 15 PageID #:256




Areas Pension Fund v. Reimer Express World Corp., 230 F.3d 934, 943–45 (7th Cir.

2000); see also Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 781 n.13 (1984) (“juris-

diction over an employee does not automatically follow from jurisdiction over the cor-

poration which employs him; nor does jurisdiction over a parent corporation automat-

ically establish jurisdiction over a wholly owned subsidiary”). Without more, Protea

Uganda and Protea International cannot be haled into Illinois solely on account of

the contacts established by a purported principal.

      Even if there was a viable theory of vicarious personal jurisdiction connection

Marriott with Protea Uganda and Protea International, there would be no specific

personal jurisdiction to impute. Remember that specific jurisdiction requires a spe-

cific connection between the conduct underlying the claims with the forum. But all

that Runze offers is that Marriott, Protea International, and Protea Uganda adver-

tised the Protea Hotel in Uganda as a “Marriott” hotel via the Marriott trademark,

logo, and online reservation system. Pl. Resp. Br. at 14–15. But that is not enough to

satisfy constitutionally adequate contacts with Illinois. Generally speaking, merely

maintaining a website that is accessible to customers in the forum state does not

create minimum contacts. See be2 LLC v. Ivanov, 642 F.3d 555, 558–59 (7th Cir.

2011); Mobile Anesthesiologists Chicago, LLC v. Anesthesia Assocs. of Houston

Metroplex, P.A., 623 F.3d 440, 446 (7th Cir. 2010). A defendant must in some way

specifically target the forum state’s market. Ivanov, 642 F.3d at 558–59. Runze offers

no evidence to show that Marriott, Protea International, or Protea Uganda specifi-




                                           8
   Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 9 of 15 PageID #:257




cally targeted the Illinois market. Worse, Runze does not even allege that he did an-

ything connected to the claim in Illinois. For example, Runze—who lives in Minne-

sota—does not say that he was somehow in Illinois when he made the hotel reserva-

tion. Indeed, he does not even say that he used Marriott’s online reservation system

to make the reservation. And indeed again, Runze never even alleges that he booked

a room at the Protea Hotel at all. He merely alleges that he was “legally on [the[

premises.” Compl. ¶ 6. In any event, reservation or not, how did Runze’s presence at

the Protea Hotel in Uganda arise from any conduct directed by any of the Defendants

at Illinois? The answer is that it did not. Neither Protea International nor Protea

Uganda has sufficient (or any) contacts with Illinois to satisfy due process in haling

them into court here. Those two Defendants are dismissed from the case for lack of

personal jurisdiction.

                            B. Forum Non Conveniens

      Moving beyond the Protea entities, all of the Defendants also move to dismiss

the case based on forum non conveniens, contending that Uganda provides the proper

forum. Mot. Dismiss at 8. The common law doctrine of forum non conveniens allows a

federal district court to dismiss a suit over which it would normally have jurisdiction

in order to best serve the convenience of the parties and the ends of justice.

Stroitelstvo Bulgaria Ltd. v. Bulgarian-Am. Enter. Fund, 589 F.3d 417, 421 (7th Cir.

2009). The doctrine applies when an alternative forum has jurisdiction to hear a case,

and when a trial in the forum chosen by the plaintiff would result in burdens on the

defendant far outweighing the plaintiff’s convenience, or when the chosen forum


                                          9
  Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 10 of 15 PageID #:258




would generate administrative or legal entanglements for the trial court. Kamel v.

Hill-Rom Co., 108 F.3d 799, 802 (7th Cir. 1997). “The forum non conveniens determi-

nation is committed to the sound discretion of the trial court.” Piper Aircraft Co. v.

Reyno, 454 U.S. 235, 257 (1981). A defendant invoking forum non conveniens ordinar-

ily bears a heavy burden in opposing the plaintiff’s chosen forum. When the plaintiff’s

choice is not its own home forum, however, the presumption in the plaintiff’s favor

“applies with less force.” Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S.

422, 430 (2007).

      The first step in any forum non conveniens inquiry is to decide whether an

adequate alternative forum exists. Kamel, 108 F.3d at 802. For a foreign forum to be

adequate, it is not necessary that the forum’s legal remedies be as comprehensive or

as favorable for the claims a plaintiff might bring in an American court. Stroitelstvo,

589 F.3d at 421. Instead, the test is whether the forum provides some potential ave-

nue for redress for the subject matter of the dispute. Id.

      Here, Runze raises several concerns with Uganda’s legal system. Pl. Resp. at

16. He argues that the Ugandan courts are backlogged, lack a jury system, lack ade-

quate discovery rules, lack formal evidentiary rules, limit the grounds for appeal, and

lack provisions for fee-shifting. Id. at 16–18. Some of these points readily miss the

mark: Runze cites no blanket requirement that a forum non conveniens dismissal is

inappropriate merely because a foreign nation does not provide jury trials for per-

sonal-injury cases, and the same goes for party-driven discovery. Indeed, Runze




                                          10
  Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 11 of 15 PageID #:259




acknowledges that “Ugandan courts may conduct independent discovery investiga-

tions, call their own expert witnesses and amicus curie for testimony.” Pl. Resp. Br.

at 17. Court-initiated discovery and fact-finding is not uncommon in other nations.

The lack of fee-shifting is actually the presumption in American courts too, so there

is no reason for Runze to complain that Ugandan courts do not offer that. Indeed, in

this personal-injury negligence case, it seems that Runze also cannot obtain fee-shift-

ing as part of a judgment here in the United States.

      Having said that, ordinarily, courts are aided by expert testimony when tasked

to determine the adequacy of foreign legal systems to provide fair hearings. See

Stroitelstvo, 589 F.3d at 421-24; Fischer v. Magyar Allamvasutak Zrt., 777 F.3d 847,

867 (7th Cir. 2015); Deb v. SIRVA, Inc., 832 F.3d 800, 813 (7th Cir. 2016) (noting the

lack of expert testimony in determining that defendant failed to meet its burden of

demonstrating adequacy of forum in India). Neither party has provided experts on

the features of Ugandan courts. Runze cites various online sources, and the Defend-

ants do not offer any evidence at all. Without the benefit of expert testimony, the

Court is ill-equipped to opine on whether Uganda provides a potential avenue for

redress. Most importantly, however, because Protea Uganda and Protea Interna-

tional have been dismissed for lack of personal jurisdiction, leaving only Marriott as

a defendant, at least at this point the most appropriate way to proceed would be to

litigate the case against Marriott here on the limited issue of whether Marriott has

any operational or other responsibility for the accident (this is discussed in more de-

tail in the next section of the Opinion). At least in the first instance, it would make



                                          11
  Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 12 of 15 PageID #:260




little sense to litigate Marriott’s connection to the accident in the Ugandan court sys-

tem. The request to dismiss on forum non conveniens grounds is denied without prej-

udice at this time.

                            C. Failure to State a Claim

      Lastly, Marriott moves to dismiss the negligence claim against it (Count 1) for

failure to adequately state a claim.6 Fed. R. Civ. P. 12(b)(6). According to Marriott,

the company did not own, operate, or manage the Protea Hotel, and thus owed no

duty to Runze. Defs.’ Mot. Dismiss at 14. The problem is that this relies on materials

outside the pleadings, which this Court generally cannot consider in deciding a Rule

12(b)(6) motion. “A motion under Rule 12(b)(6) can be based only on the complaint

itself, documents attached to the complaint, documents that are critical to the com-

plaint and referred to in it, and information that is subject to proper judicial notice.”

Geinosky v. City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2012). It is true that the

Defendants could properly submit affidavits on a factual dispute on the issue of per-

sonal jurisdiction. See Simmons Decl., R. 18-4, Mot. Dismiss, Exh. D., Satterfield

Decl. But the Defendants cannot, however, break the bounds of the pleadings and

rely on the affidavits for purposes of a Rule 12(b)(6) motion. At the very least, the

Court would have to convert the dismissal motion to a summary judgment motion,

Fed. R. Civ. P. 12(d), but no conferral on discovery has taken place, nor did the parties

follow Local Rule 56.1.




      6Protea  International makes a similar argument, but there is no need to address it
because that entity has been dismissed for lack of personal jurisdiction.

                                           12
  Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 13 of 15 PageID #:261




      Without the affidavits in the mix, limited to the face of the Complaint, Runze

has alleged that Marriott owned, operated, and managed the hotel and therefore

owed him a duty to maintain a safe premises. Compl. at 2. At the pleading stage,

nothing more is required. Yes, the Court is skeptical about Runze’s ability to prove

those factual assertions, and given the structure of the hotel industry, it is not clear

why Runze thinks that there was anything more than a marketing and licensing re-

lationship between Marriott and the Protea Hotel. But at the pleading stage, he has

alleged enough. So the motion to dismiss Count 1 against Marriott is denied.

      Having said that, with the Protea entities out of the case, discovery shall not

start in a general way but instead shall be limited to the issue of Marriott’s alleged

ownership, operation, and management of the Protea Hotel. The parties shall confer

on a limited discovery schedule on those issues, and the parties shall file a proposed

schedule in a joint status report on December 11, 2020. The Court also encourages

Marriott to promptly start informal and voluntary discovery to provide information

on these issues in an effort to convince Runze without the expense of formal discovery.

                                D. Transfer of Venue

      One final point must be addressed: venue appears to be improper in Illinois.

As far as the record shows, Illinois has no connection to the claims in this case at all.

Not only did the accident happen in Uganda, Runze lives in Minnesota (and there is

no suggestion that he lived in Illinois at the time of the accident) and Marriott is not

based in Illinois. The only apparent connection is that the lawyers for both sides have

offices here, which itself does not provide venue under federal law. 28 U.S.C.



                                           13
   Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 14 of 15 PageID #:262




§ 1391(b)(1)–(2). Even on the limited issue of Marriott’s connection to the Protea Ho-

tel, it is not apparent why Illinois law would apply, rather than Minnesota law (or

possibly Ugandan law). It appears that transfer to the District of Minnesota would

be appropriate, because at least Runze lives there and presumably took steps to make

the hotel reservation there, underwent or is undergoing medical treatment there, and

is still suffering the alleged emotional distress there. The Court will consider trans-

ferring the case to the District of Minnesota under 28 U.S.C. § 1406(a). See MB Fin.

Bank, N.A. v. Walker, 741 F.Supp.2d 912, 915 (N.D. Ill. 2010) (Cole, M.J.) (sua sponte

consideration of transfer under § 1406(a) is appropriate) (citing Trujillo v. Williams,

465 F.3d 1210, 1222 (10th Cir. 2006); Janis v. Ashcroft, 348 F.3d 491, 493 (6th Cir.

2003); Muldoon v. Tropitone Furniture Co., 1 F.3d 964, 966 (9th Cir. 1993); Feller v.

Brock, 802 F.2d 722, 729 (4th Cir. 1986); and United Fin. Mortgage Corp. v. Bayshores

Funding Corp., 245 F.Supp.2d 884, 896 (N.D. Ill. 2002) (St. Eve, J.) (holding that,

under 28 U.S.C. § 1406, it “is appropriate for this Court to consider a transfer under

this section sua sponte”)). In the joint status report due on December 11, 2020, the

parties shall set forth their respective positions on a transfer of the case to the District

of Minnesota.

                                     IV. Conclusion

       The motion to dismiss, R. 12, is granted in part and denied in part. Protea

Uganda and Protea International are dismissed from the case for lack of personal

jurisdiction. Marriott’s motion to dismiss the count against it (Count 1) is denied, but




                                            14
  Case: 1:19-cv-07151 Document #: 35 Filed: 11/29/20 Page 15 of 15 PageID #:263




the parties shall propose limited discovery on Marriott’s alleged ownership, opera-

tion, and management of the Protea Hotel, with the joint status report due by De-

cember 11, 2020 (including the parties’ position on transfer of venue). The tracking

status hearing of December 11, 2020, is reset to December 18, 2020, at 8:30 a.m., but

to track the case only (no appearance is required, the case will not be called).



                                                      ENTERED:


                                                            s/Edmond E. Chang
                                                      Honorable Edmond E. Chang
                                                      United States District Judge

DATE: November 29, 2020




                                          15
